Motion Granted; Dismissed and Memorandum Opinion filed April 22, 2014.




                                          In The

                        Fourteenth Court of Appeals

                                  NO. 14-13-00940-CR

                      QUINCY MICHAEL MCCRAY, Appellant

                                            V.
                           THE STATE OF TEXAS, Appellee

                       On Appeal from the 252nd District Court
                              Jefferson County, Texas
                           Trial Court Cause No. 10-10470


                   MEMORANDUM                         OPINION
      A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this court. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court to issue
the mandate of the court immediately.

                                      PER CURIAM
Panel consists of Justices Boyce, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).